B 210A (Form 210A) (12/)



                         UNITED STATES BANKRUPTCY COURT
                                                Northern District
                                            __________   District of
                                                                  OfCalifornia
                                                                     __________

In re ________________________________,
      Robert S. Brower, Sr.                                                                       Case No. ________________
                                                                                                            15-50801




                    TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.



  William J. Healy & Campeau Goodsell, etc
______________________________________                                       William J. Healy
                                                                            ____________________________________
          Name of Transferee                                                           Name of Transferor

Name and Address where notices to transferee                                Court Claim # (if known): #209 & 214
should be sent:                                                             Amount of Claim:      $127,757.50
  William J. Healy                                                          Date Claim Filed:      08/09/2017
  748 Holbrook Pl, Sunnyvale, CA 94087

         408-373-4680
Phone: ______________________________                                       Phone: 408-373-4680
Last Four Digits of Acct #: ______________                                  Last Four Digits of Acct. #: __________

Name and Address where transferee payments
should be sent (if different from above):
  Campeau Goodsell Smith, L.C. 17220
  SW Tall Tree Pl, Beaverton, OR 97007

Phone: 408-373-4680
Last Four Digits of Acct #:



I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

    William J. Healy/William J. Healy
By:__________________________________                                             09/07/2021
                                                                            Date:____________________________
        Transferee/Transferee’s Agent


Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.




Case: 15-50801              Doc# 323            Filed: 09/07/21             Entered: 09/07/21 14:03:36                       Page 1 of 2
  1   LAW OFFICE OF WILLIAM J. HEALY
      WILLIAM J. HEALY, #146158
  2   748 Holbrook Pl
      Sunnyvale, CA 94087
  3   Telephone: (408) 373-4680
  4   ATTORNEYS FOR
      Administrative Claimant
  5   William J. Healy
  6
  7
  8                              UNITED STATES BANKRUPTCY COURT
  9                               NORTHERN DISTRICT OF CALIFORNIA
 10                                            (San Jose Division)
 11   In re:                                         )    Case No. 15-50801
                                                     )
 12   ROBERT S. BROWER, Sr.,                         )           CHAPTER 11
                                                     )
 13                                                  )    Attachment to Transfer of Claim
                             Debtor.                 )
 14                                                  )
                                                     )
 15                                                  )
                                                     )
 16            COMES NOW, William J. Healy, assignee of the administrative claim of Campeau Goodsell
 17   Smith, L.C., (“Healy”) and submits the following Attachment to Transfer of Claim as follows:
 18            Campeau Goodsell Smith, L.C. was the beneficiary of a Final Order Allowing Fees And
 19   Expenses Of Campeau Goodsell Smith, L.C. (Docket#209) and a Request For Payment of
 20   Administrative Claim (Docket#214)(jointly “Administrative Claim”). Healy is currently the assignee
 21   of the Administrative Claim as such is reflected on the court’s docket as a Notice Regarding Transfer
 22   of Claim (Docket#255 and 256).
 23            Healy hereby assigns and transfers the Administrative Claim as follows:
 24   ½ to Healy and ½ to Campeau Goodsell Smith, L.C. Payment(s) of the Administrative Claim should
 25   be made as follows:
 26   ***One-half (½) to William J. Healy at 748 Holbrook Pl, Sunnyvale, CA 94087
 27   ***One-half (½) to Campeau Goodsell Smith, L.C. 17220 SW Tall Tree Pl, Beaverton, OR 97007
 28   Dated: September 7, 2021                      LAW OFFICE OF WILLIAM J. HEALY
                                                    /s/ William J. Healy
                                                    William J. Healy

Case: 15-50801       Doc# 323     Filed: 09/07/21 Page -1- 09/07/21 14:03:36
                                                  Entered:                               Page 2 of 2
